Citation Nr: 1819904	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement a rating in excess of 20 percent for diabetes mellitus.  

3.  Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD) and to include depression as secondary to other service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to September 1969.  His awards and decorations include a Bronze Star Medal with Combat "V" Device for valor in combat against enemy forces.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran presented sworn testimony at a hearing before the undersigned in September 2017.  

The Veteran's PTSD claim has been recharacterized more broadly to encompass all acquired psychiatric disorders raised by the record, including the Veteran's diagnosis of depression.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

The issues of entitlement to increased ratings for bilateral hearing loss and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's psychiatric disability is manifested as PTSD resulting from combat in the Republic of Vietnam and his depression is caused by his service-connected disabilities.  



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder to include PTSD and to include depression as secondary to other service-connected disabilities have been met. 38 U.S.C. §§ 1110, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection for an acquired psychiatric disability is warranted as the evidence shows that the Veteran's PTSD is the result of his in-service combat stressor, and  that his depression is the result of other service-connected disabilities.  

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  Under  38 C.F.R. § 3.304(f)(2) the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat.  

The Veteran's in-service stressor is related to the incident for which he received his Bronze Star Medal with Combat "V" Device.  This stressor has been associated as related to the Veteran's current PTSD diagnosis by his VA treatment providers.  See May- August 2013 VA Medical Records.  To the extent the VA providers' diagnosis of PTSD conflicts with the January 2011 VA Medical Examiner's opinion regarding PTSD, the Board resolves reasonable doubt in favor of the Veteran.  Accordingly, all the elements of the requirements for service-connection for PTSD are met. 

Where treatment records and the VA medical records do clearly agree is in the conclusion that that the Veteran's other psychiatric problems are the result of his other disabilities.  The Veteran's VA treatment providers have concluded that his depression is caused by his diabetes and associated diabetic-neuropathic pain.  The 2011 VA Medical Examiner similarly opined that the Veteran's mental health problems were due to his other health issues.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As service connection is presently in effect for diabetes and diabetic neuropathy, all of the elements for service connection for depression as secondary to these service connected disabilities are met.  


ORDER

Service connection for an acquired psychiatric disorder to include PTSD and to include depression as secondary to other service-connected disabilities is granted.


REMAND

The Veteran's claim for increased diabetes and hearing loss ratings must be remanded as he has indicated that his disability has worsened since his most recent examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  Specifically, the Veteran contends that his hearing has worsened and that his diabetes now necessitates regulation of activities.  See Hr'g Tr. at 4.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records.  

2.  Ask the Veteran to identify any private medical care providers who treated him for his diabetes and hearing loss.  After securing any necessary authorization, obtain records from any identified providers.

3.  Schedule the Veteran for VA examinations to determine the current nature, severity, and occupational impact of his diabetes and hearing loss disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed. All findings should be reported in detail.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


